Citation Nr: 0116739	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for phlebitis of the lower 
extremities, currently manifested by chronic venous 
insufficiency of the legs with stasis dermatitis and pitting 
and brawny edema of the right leg.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a January 1999 hearing before 
the undersigned Board member.

This case was also the subject of a December 7, 2000, Order 
of the Court of Appeals for Veterans Claims.  The below 
action is directed in view of that Order.



REMAND

This case was the subject of a March 1999 Board decision, 
which was vacated by the Court of Appeal for Veterans Claims 
in December 2000.  The case was remanded to the Board for 
adjudication under the newly enacted Veterans Claims 
Assistance Act of 2000 (see below), legislation which was 
obviously not foreseeable by the RO personnel handling the 
claim.

In March 2000, the veteran submitted an opinion from a 
physician, who asserted that the veteran's symptoms "may 
certainly date back at least to 1976 when he was noted to 
have chronic venostasis of both lower extremities, right 
greater than left, as well as hyperpigmentation."  The 
record contains no such findings dated in 1976, including the 
VA examination in November 1976.  The language used in this 
report, however, matches the language employed in a September 
1990 VA examination. 

Recently enacted legislation, the Veterans Claims Assistance 
Act 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran's claim was previously denied as not well 
grounded.  The claim should now be developed, and adjudicated 
on the merits, in accordance with the VCAA.

Under the VCAA, VA is required to assist the veteran in 
obtaining private medical records.  Previously, the veteran 
had attempted to obtain records of treatment in the 1970s, 
but it appears by his January 1999 hearing testimony that he 
ultimately found the records to be no longer available.  In 
any event, the record is not entirely clear on this point, 
and the appellant should be asked to identify any pertinent 
records of military, VA, or private treatment which he 
believes to be available but not associated with the claims 
file.  Particularly, the records of Eli J. Krigstein from the 
from the 1970s, and any other records of treatment shortly 
after the veteran's period discharge from service, would be 
helpful in the present case. 

Additionally, as the January 1999 hearing testimony reflects, 
it appears that the veteran is in receipt of Social Security 
Administration (SSA) benefits based on the disability for 
which he seeks service connection.  The pertinent records of 
the Social Security Administration (which hopefully might 
include some of the sought-after treatment records) should be 
obtained.  

The Board acknowledges that the veteran was afforded a VA 
compensation examination in December 1997.  However, pursuant 
to the VCAA, the Board finds that a new examination, to 
include a medical opinion as to whether the claimed 
disability is related to service, is required in the present 
case.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  This case was the subject of a motion 
for advancement on the docket at the 
Board, due to financial hardship.  The 
cognizant Deputy Vice Chairman at the 
Board granted this motion.  The Board 
very respectfully asks that this case be 
expedited accordingly during adjudication 
by the RO.

3.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  The veteran should specify 
whether he received inpatient or 
outpatient treatment at the VA Medical 
Center in Miami in 1976, apart from the 
examination performed in November 1976.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associated them with the claims folder.  

The Board acknowledges that a substantial 
quantity of service medical records was 
submitted by the veteran's representative 
in October 1995.  The RO should determine 
whether a full set of service service 
medical records are associated with the 
claims file, and if not, obtain all 
outstanding service medical records.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder. 

5.  Following the above development, the 
veteran should be scheduled for a VA 
examination by an appropriate specialist 
in order to determine the nature and 
etiology of his phlebitis of the lower 
extremities, currently manifested by 
chronic venous insufficiency of the legs 
with stasis dermatitis and pitting and 
brawny edema of the right leg present.  

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be specifically requested to 
review the historical data to include the 
clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
condition.  All necessary tests should be 
performed. 

A copy of this remand order also should 
be provided to the examiner.  The 
examiner should provide explicit 
responses to the following questions: 

(a) What is the nature and extent of the 
veteran's disability now classified as 
phlebitis of the lower extremities, 
manifested by chronic venous 
insufficiency of the legs with stasis 
dermatitis and pitting and brawny edema 
of the right leg?   

(b) What is the degree of medical 
probability that the current acquired 
disability is causally related to service 
or began during service, or if pre-
existing service was chronically worsened 
by the veteran's active service?  

In responding to this question, the 
physician is requested to indicate if the 
answer would vary if the correct medical 
history in service and prior to the 
diagnosis of phlebitis was assumed to be 
what is actually documented in the 
contemporaneous medical records dated in 
service and through the period to when 
phlebitis was diagnosed in the 1980's as 
opposed to any other reports of medical 
history? 

The physician is also requested to 
directly address the March 2000 private 
physician's opinion that, while 
erroneously describing September 1990 VA 
examination findings of chronic 
venostasis as having been made in 1976, 
also advances the proposition that early 
lower extremity pain may actually have 
represented the pain of phlebitis.  Once 
again in addressing this question, the 
physician is requested to indicate if the 
answer would vary if the correct medical 
history was assumed to be what is 
actually documented in the 
contemporaneous medical records dated in 
service and through the period to when 
phlebitis was diagnosed in 1980's as 
opposed to any other reports of medical 
history? 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

6.  The RO should inform the veteran that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  See 38 
C.F.R. § 3.655.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO should 
implement corrective procedures at once.

8.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

9.  After completion of the above, the RO 
should readjudicate the appellant's claim 
on the merits, with consideration given 
to all of the evidence of record, 
including any additional evidence 
obtained by the RO on remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




